Citation Nr: 0734225	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
the veteran's claim for service connection for PTSD.  In 
March 2005, the veteran filed a notice of disagreement (NOD). 
 A statement of the case (SOC) was issued in October 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The record reflects diagnoses of PTSD that have been 
associated with the veteran's claimed in-service stressors.  

3.  While the objective evidence does not indicate that the 
veteran engaged in combat with the enemy during service, 
there is evidence of record that tends to corroborate the 
occurrence of two of his reported stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to 
fairly adjudicate the appeal have been accomplished.  

II.  Analysis
 
Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A.  
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007).

As regards the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes the report of a VA examination, 
conducted in October 2003, reflecting the examiner's 
diagnosis of PTSD.  (The examiner also provided other Axis I 
diagnoses of depressive disorder, not otherwise specified, 
and agoraphobia, but both of these conditions were noted to 
be secondary to PTSD).  The Board finds that the diagnosis of 
PTSD is consistent with other evidence of record, including a 
June 2003 Vet Center treatment report, and VA outpatient 
treatment reports.  Accordingly, the first requirement for 
service connection is satisfied.  

As regards the second requirement, the veteran reported 
numerous in-service traumas during the VA examination, 
including an incident when the 11th Armored Calvary Camp was 
blown up.  The examiner then rendered the diagnosis of PTSD.  
Additionally, a report of treatment from the Vet Center from 
June 2003 indicates that the veteran again reported several 
traumatic incidents in service, including receiving mortar 
fire while on convoy.  The veteran's counselor noted that 
military service was stressful and traumatic for the veteran, 
and noted that the working diagnosis was PTSD, chronic and 
delayed.  

The aforementioned reports tend to link the veteran's 
symptoms to the in-service stressors of the attack on the 
11th Armored Calvary Camp and receiving enemy fire while on 
convoy.  The Board notes that the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard 
(see Willis v. Derwinski, 1 Vet. App. 66 (1991)), and these 
findings are not contradicted by any other medical findings.  
Accordingly, the Board finds that the second requirement for 
service connection is satisfied.  

As for the third requirement, the Board notes that the record 
does not establish that the veteran engaged in combat with 
the enemy during service.  See 38 C.F.R. § 3.304(f) (2007); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  See also 
VAOPGCPREC 12-99 (October 18, 1999).   

Although the veteran's claimed stressful experiences are 
potentially combat related, the Board finds no objective 
indication that the veteran saw combat during service.  In 
this regard, there is nothing in the veteran's service 
medical records or service personnel records verifying that 
he was ever in combat.  Service personnel records verify that 
the veteran service in Vietnam from May 1966 to April 1967, 
and that he participated in the Vietnam Counter Offensive; 
however, service in a combat zone, without more, is not 
sufficient to establish that the veteran engaged in combat 
with the enemy.  See e.g., Wood v. Derwinski¸ 1 Vet. App. 
190, 192 (1991).  

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).   Rather, in such cases, the 
record must contain service records or other corroborative 
evidence that substantiates the veteran's testimony or 
statements as to the occurrence of a claimed stressor.  
See38 C.F.R. § 3.304 (2007); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the record contains a July 2006 letter from T.M.C., a 
soldier who served with the veteran in the 53rd Signal 
Battalion and who had the same military occupational 
specialty (M.O.S.), Communication Specialist.  T.M.C. stated 
that the "blowup of the 11th Armored Calvary" occurred 
within or just outside their compound area and was truly 
horrific.  T.M.C. also stated that he recalled shots being 
fired at their convoy on the first day in country.  

Based on the foregoing, the Board finds that the occurrence 
of the veteran's reported stressors of the attack on the 11th 
Armored Calvary and his convoy being shot at, is quite 
plausible, given the credible statement from the veteran's 
former service comrade and the fact that the veteran served 
in a combat zone.  The Board thus finds that the July 2006 
statement of T.M.C. substantially corroborates the occurrence 
of at least two of the veteran's reported stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that corroboration 
of every detail of a stressor is not required)).  
 
Given the foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the third 
criterion for service connection for PTSD-credible 
supporting evidence of that the claimed in-service stressors 
occurred-is established.  

Under the circumstances of this case, the Board finds that 
the three requirements for establishing service connection 
have been satisfied.  See 38 C.F.R. § 3.304(f) (2007).  
Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


